DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2012/0297936 A1).
Chen (‘428) discloses a quick-turning wrench comprising:  17a driving end with a first jaw (11) and a second jaw (12), wherein the first and 18the second jaws respectively have a first and a second side, which face one 19another, wherein the driving end defines an engaging space (13) between the first 20and the second jaws, wherein the driving end has a first grip-surface section (15), 21a second grip-surface section (19A), a third grip-surface section (not labeled – adjacent to second grip-surface section 19A), and a fourth 22grip-surface section (18) configured for gripping the object to be driven by the 23quick-turning wrench, wherein the engaging space is partially delimited by the first, the second, the third, and the fourth grip-surface sections, wherein16CFP-7070 the first and the second grip-surface sections are adjacent to the first side and 2respectively extend along a flat first phantom surface and a flat second 3phantom surface, wherein the third and the fourth grip-surface sections are 4adjacent to the second side and respectively extend along a flat third phantom 5surface and a flat fourth phantom surface, wherein the first phantom surface 6and the second phantom surface intersect with one another and have a first 7angle (Ɵ4) defined therebetween greater than 100 degrees and less than 150 8degrees (paragraph [0019], last third of the paragraph), and wherein the third phantom surface and the fourth phantom 9surface intersect with one another and have a second angle defined 10therebetween greater than 100 degrees and less than 150 degrees; 11wherein the 12driving end has a first surface section, a second surface section, a third 13surface section, and a fourth surface section, wherein each of the first, the 14second, the third, and the fourth surface sections is in a form of a recess (101, 102, 103) and 15free of contact with the object to be driven when the object to be driven is 16driven by the quick-turning wrench, wherein the engaging space is partially 17delimited by the first, the second, the third, and the fourth surface sections, 18wherein the first surface section is adjacent to the second grip-surface section, 19wherein the second surface section is adjacent to the third grip-surface 20section, wherein the third surface section is adjacent to the fourth grip-surface 21section, and wherein the fourth surface section is adjacent to an end of the 22fourth grip-surface section different from the third surface section; 23wherein each of the first, the second, the third surface sections is in a form of a curved 17CFP-7070recess, wherein the first surface section is tangential to the second phantom 2surface, wherein the second surface section is tangential to the third phantom 3surface, and wherein the third surface section is tangential to the fourth 4phantom surface; wherein the 6first surface section is disposed between the first and the second grip-surface 7sections, wherein the second surface section is disposed between the second 8and the third grip-surface section, and wherein the third surface section is 9disposed between the third and the fourth grip-surface sections; wherein the 11first grip-surface section is perpendicular to a phantom axis, wherein the first 12grip-surface section terminates at the phantom axis, wherein the phantom 13axis does not intersect with the third and the fourth grip-surface sections; wherein the 15fourth surface section, as it extends away from the fourth grip-surface section, 16moves away from the first phantom surface; wherein the fourth surface section is in a form of a curved recess (see entire document).
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  that the wrench comprises, inter alia: … wherein the first phantom surface and the second phantom 15surface intersect with one another and have a first angle defined therebetween 16greater than 50 degrees and less than 85 degrees, wherein the second 17phantom surface and the third phantom surface intersect with one another and 18have a second angle defined therebetween greater than 90 degrees and less 19than 130 degrees, and wherein the first phantom surface and the third 20phantom surface intersect with one another and have a third angle defined 21therebetween greater than 1 degrees and less than 40 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as demonstrating a sampling of known quick-turning wrenches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/